Citation Nr: 9902571	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


Entitlement to Dependent's Educational Assistance (DEA) under 
38 U.S.C.A., Chapter 35.

(The issues of entitlement to service connection for the 
cause of the veteran's death, and entitlement to Dependency 
and Indemnity Compensation (DIC) benefits under the criteria 
of 38 U.S.C.A. § 1318 (West 1991) are addressed in a separate 
decision under the same docket number). 




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1954 to April 
1956.

Service connection was in effect for rheumatic heart disease 
rated as 60 percent disabling from December 1958.

The veteran died on September [redacted], 1996.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston.

From 1990 to his death in 1996, the veteran was represented 
by the Texas Veterans Commission, representation which 
terminated with his death.

The veteran's widow, the appellant, is unrepresented.  For 
purposes of appellate review, the Board will consider the 
appellant [as did the RO] to have established herself as the 
veterans' widow and thus to have standing to file as a proper 
appellant. 

Service connection for the cause of the veteran's death is 
denied by the Board in a separate decision this date under 
the same docket number.




FINDING OF FACT

The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.


CONCLUSION OF LAW

The claim for entitlement to dependent's educational 
assistance under 38 U.S.C. Chapter 35 lacks legal merit. 38 
U.S.C.A. § 3501 (West 1991); 38 C.F.R. §§ 3.807, 20.3020, 
21.3021 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

A program of education or special restorative training under 
Chapter 35 of Title 38 United States Code may be authorized 
for a surviving spouse and/or child of:

(I) 	a veteran who died of a service-
connected disability, or

(II)	 a veteran who died while having a 
disability evaluated as total and 
permanent in nature resulting from a 
service-connected disability, arising out 
of active military, naval or air service 
after the beginning of the Spanish-
American War. (See §§ 3.6(a) and 3.807 of 
this chapter.)  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. §§ 20.3020, 21.3021 
(1998).

Analysis

The Board has found that the veteran did not die of a 
service-connected disability, nor was he rated as permanently 
and totally disabled during his lifetime due to a service-
connected disability. 

Thus, there is no entitlement to education benefits under 
Chapter 35, of 38 U.S.C; the appellant's claim fails because 
of absence of legal merit or lack of entitlement under the 
law, and the claim is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to Dependent's Educational Assistance under 
Chapter 35 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
